DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-6 are pending in this application. Claim 3 has been canceled, its subject matter having been incorporated into claim 1 along with other changes to the scope of the claimed invention.

Response to Arguments
Applicant’s amendments have necessitated new grounds of rejection presented in this Office action. Accordingly, Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 2014/0311817 A1) in view of Sasaki et al. (US 2016/0332660 A1).
Regarding claim 1, Kita teaches a steering control device that controls a motor ([0020]) configured to generate power to be applied to a steering mechanism having a variable gear ratio rack and pinion ([0016]), [0020-21]), the steering control device comprising: 
a first calculating circuit that calculates a first component of the command value in accordance with a steering torque ([0020]); 
a second calculating circuit that calculates a second component of the command value, as a compensation control amount for the first component, based on a steering angle ([0021]); and 
a third calculating circuit that calculates a motor neutral point indicating a rotation angle of the motor corresponding to a steering neutral position ([0021]), by subtracting a conversion value from a rotation angle of the motor detected by a relative angle sensor, the conversion value being calculated by converting a steering angle detected by an absolute angle sensor into a rotation angle of the motor, taking into account a specific stroke ([0022-23]), and calculates the steering angle to be used in the second calculating circuit as an absolute angle, based on the calculated motor neutral point and the rotation angle of the motor detected by the relative angle sensor ([0021]); 
wherein, the third calculating circuit calculates the motor neutral point when the steering angle detected by the absolute angle sensor falls within a predetermined angle range ([0023], Fig. 2B, [0026]: Kita teaches calculating the motor neutral point, taking into account the steering angle, regardless of the steering angle range, i.e. within all  of range A, range B, and range C. The calculation involves subtracting a conversion value from a detected relative motor angle where the conversion value is determined from a conversion map which spans the entire steering range (Fig. 2B), from the leftmost steering end to the rightmost steering end, inclusive of regions A, B, and C) in which a difference between a theoretical specific stroke and an actual specific stroke with respect to the steering angle falls within an allowable range for the steering angle (According to Applicant’s disclosure ([0057-58], Fig. 6: R1 and R2), this particular range overlaps with portions of regions A and C in Kita’s Figs. 2A-B), and
the third calculating circuit includes 
[0025], [0027]), 
[…] (i) calculates a second motor neutral point in response to detecting that the steering angle detected by the absolute angle sensor falls within the predetermined angle range ([0023], Fig. 2B, [0026]: Kita teaches calculating the motor neutral point, taking into account the steering angle within all of ranges A, B, and C, wherein the conversion value changes responsive to the steering angle range), and (ii) generates a signal indicating calculation of the second motor neutral point in response to calculating the second motor neutral point (Examiner considers the outputting the calculated motor neutral point to read on generating “a signal indicating” that it was calculated. Such output is necessarily responsive to the value having been calculated), and
an absolute angle calculating circuit that calculates the steering angle to be used in the second calculating circuit as an absolute angle, using the motor neutral point output by the [neutral point calculating circuit] ([0021]).
Kita does not disclose “a second neutral point calculating circuit” that performs the same motor neutral point calculation as the first neutral point calculating circuit. Additionally, Kita does not disclose “a switching circuit that outputs the first motor neutral point as the motor neutral point until receiving the signal indicating calculation of the second motor neutral point, and outputs the second motor neutral point as the motor neutral point in response to receiving the signal indicating calculation of the second motor neutral point” such that that the motor neutral point calculated by “the second neutral point calculating circuit” is used to compute the absolute steering angle. 
However, there is no claimed or disclosed difference between these calculating circuits in Applicant’s invention. Both first and second neutral point calculating circuits calculate the motor neutral point the same way – using the when they execute, with the first neutral point calculating circuit executing immediately after a drive source is started (regardless of steering angle) whereas the second neutral point calculating circuit executes “in response to detecting that the steering angle detected by the absolute angle sensor falls within the predetermined angle range”. It is important to note that this includes the interpretation of both neutral point calculating circuits executing all the time. Hence, since both circuits execute the same calculation at either the same or different times of operation, it appears that this is, at most, an attempt at duplication or redundancy. Kita does not teach or suggest the concepts of duplication or redundancy.
Sasaki teaches a power steering device which emphasizes the importance of redundancy. When a “main”/first signal becomes “abnormal” (e.g. data is missing or out of sequence ([0046], [0060], [0062])) a “sub”/second sensor is used via a selection circuit to preserve correct actuator function ([0048], [0063]). Abnormalities may be determined by comparing the detection signals of two equivalent sensor units ([0048], [0064], [0067]); alternatively, Sasaki teaches that a self-diagnosis result may be contained in the steering condition detection signal ([0054]) in order to reduce cost ([0067]). Sasaki provides examples in which redundancy is provided for “steering condition signal receivers 21a to 21d” ([0033]) which may include torque sensor units, steering angle sensor units, and motor position sensor units ([0034]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kita by duplicating the motor neutral point calculation circuit and provide a switching circuit to select which output is used as suggested by Sasaki in order to preserve the function of the EPS actuator(s) (Sasaki [0005], [0008], [0047]) and reduce driver load in the event of the abnormality (Sasaki [0063]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. The redundancy would add robustness to the system in the event that one calculating circuit fails to produce a result, e.g. due to a fault or loss of communicative connection.
Regarding claim 2, modified Kita teaches the steering control device according to claim 1, and Kita also teaches that, 
in a first region in the vicinity of the steering neutral position where an absolute value of the steering angle is less than or equal to a first steering angle, the specific stroke is set to be constant at a first specific stroke (Fig. 2A: Range A); 
in a second region where the absolute value of the steering angle is greater than the 20 first steering angle and is less than or equal to a second steering angle, the specific stroke is set to gradually increase as the absolute value of the steering angle increases (Fig. 2A: Range B); 
in a third region in the vicinity of a steering limit position where the absolute value of the steering angle is greater than the second steering angle, the specific stroke is set to be constant at a second specific stroke (Fig. 2A: Region C); and 
the predetermined angle range includes at least one of a first angle range in the vicinity of a steering angle corresponding to the steering neutral position, and a second angle range in the vicinity of a steering angle corresponding to the steering limit position (According to Applicant’s disclosure ([0057-58], Fig. 6: R1 and R2), this particular range overlaps with portions of regions A and C in Kita’s Figs. 2A-B).  
Regarding claim 4, modified Kita teaches the steering control device according to claim 1, and Kita, as modified, also teaches the second neutral point calculating circuit (see rejection of claim 1).
Kita, as modified, does not teach “immediately after the drive source for driving the vehicle is started, when the steering angle detected by the absolute angle sensor falls within the predetermined angle range, the second neutral point calculating circuit does not perform calculation of the motor neutral point”. However, Kita discloses modification to the disclosed embodiment in which the invention is not limited to calculating the motor neutral point immediately after the ignition switch is turned on but instead after a predetermined time has elapsed after the ignition switch is turned on ([0030]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kita by waiting a predetermined time after the ignition switch is turned on before calculating the motor neutral point as taught by Kita because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claim 5, modified Kita teaches the steering control device according to claim 1, but Kita, as modified, does not teach that each of the first neutral point calculating circuit and the second neutral point calculating circuit is configured to, after calculating the motor neutral point, “stop calculation of the motor neutral point”. However, Applicant has not provided any reason or purpose for doing so. It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kita by configuring the motor neutral point calculation circuits to only calculate the motor neutral point once since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it seems the invention would perform equally well if the motor neutral point calculation were calculated once or multiple times. Furthermore, stopping the calculation when it is not necessary produces the predictable benefit of reducing overall processing demands for the steering system.
Regarding claim 6, modified Kita teaches the steering control device according to claim 1, wherein, 
the rack and pinion includes a pinion shaft that rotates in conjunction with operation of a steering wheel, and a steered shaft that reciprocates in an axial direction in accordance with rotation of the pinion shaft (first rack and pinion mechanism 11; [0015], Fig. 1); and 
based on a premise that rotation of the motor is applied to the steered shaft via a speed reduction mechanism (Fig. 1: speed reducing mechanism 24; [0019]), a specific stroke with respect to rotation of the pinion shaft differs from a specific stroke with respect to rotation of the motor ([0016], [0019]: specifications of the first rack teeth 5a are set to vary depending on an axial position in the rack shaft whereas the specifications of the second rack teeth 5b are set to be the same in an entire range in which the second rack teeth 5b are formed in the rack shaft 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662